DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2016/0161702) in view of Chiang (2004/0125470).

Regarding claim 1, Yang discloses a lens module (Figure 3), comprising: a lens barrel (10, lens barrel); a lens group received in the lens barrel (20, first lens, 30, second lens); and a light-shading plate received in the lens barrel (40, spacer; at least 
Yang fails to teach wherein the first lens is a glass lens. Yang and Chiang are related because both teach a lens module.
Chiang discloses a lens module wherein the first lens is a glass lens (at least Figure 15, 94, second lens; at least claim 8 teaches the second lens is a glass lens).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Yang to incorporate the teachings of Chiang and provide the first lens to be a glass lens. Doing so would allow for a more durable and long lasting lens, thereby improving the quality of the lens module.

Regarding claim 2, the modified Yang discloses the lens module as described in claim 1, wherein the recess portion has a length in a horizontal direction that gradually decreases along a recess depth (Figure 4 depicts 23a, coupling groove, has a tapered shape).

Regarding claim 8, the modified Yang discloses the lens module as described in claim 1, but fails to teach wherein the light-shading plate further comprises a seventh planar surface connected to the third planar surface and located farther away from the first lens than the third planar surface, the seventh planar surface horizontally extending from an outer edge of the light-shading plate towards the optical axis. The modified Yang and Chiang are related because both teach a lens module including a spacer plate.
Chiang further discloses a lens module wherein the light-shading plate further comprises a seventh planar surface connected to the third planar surface and located farther away from the first lens than the third planar surface, the seventh planar surface horizontally extending from an outer edge of the light-shading plate towards the optical axis (Figure 15, surface of 90, spacer, see Figure A, below).
[AltContent: arrow][AltContent: textbox (Optical axis)][AltContent: textbox (Third planar surface)][AltContent: textbox (Seventh planar surface)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    903
    576
    media_image1.png
    Greyscale

Figure A
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Yang to incorporate the teachings of Chiang and provide wherein the light-shading plate further comprises a seventh planar surface connected to the third planar surface and located farther away from the first lens than the third planar surface, the seventh planar surface horizontally extending from an outer edge of the light-shading plate towards the optical axis. Doing so would allow for improved ability to maintaining desirable distance/space between adjacent components.

Regarding claim 9, the modified Yang discloses the lens module as described in claim 8, wherein the first lens has an outer-edge end surface spaced apart from an inner wall surface of the lens barrel (Figure 3, peripheral surface portion of 30, second lens, is depicted to be spaced apart from 10, lens barrel, at the bottom section).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claim 3 in a manner that would be appropriate under 35 U.S.C. 102 or 103, along with the structural limitations positively recited in claim 1. Claims 4-7 are dependent on claim 3, and are therefore objected to for at least the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872